DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the Applicant has not provided the Office with the information provided to the Applicant by the JPO on the Search Report dated 11/12/2020, nor the information from the Notice of Reason for Refusal, dated 12/25/2020, in corresponding application JP 2018543333.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the groups are directed to a single invention.  This is not found persuasive because the apparatus of claim 1 is not specifically designed to carry out the process of claim 1.  The method requires an apparatus that allows each insert holder to be drawn by the inserts to a second position in a direction of shrinkage during the cooling phase, therefore an a priori lack of unity exists.  Additionally, the apparatus of claim 1 does not make a contribution over the prior art as will be shown in the rejection herein, thus a lack of unity a posteriori exists.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 claims “at least one insert holder” at the beginning of line 3.  However, claim 1 then goes on to use “each insert” in lines 3 and 5.  Using the word “each” appears to indicate more than one insert, since if there was only one insert holder, one would not refer to it as each.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one insert holder”, and the claim also recites “each insert holder”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Since the number of insert holder(s) is unknown the claim is seen as indefinite.  This also applies to claims 2 and 6 which use the phrase “each insert holder”.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-9 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “biasing means” of claim 1 is being interpreted under the provisions of 112f and the only corresponding structure in the specification is the disclosed spring loaded pin.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezu (JP H03-084114 U, with machine translation)
Regarding claim 1, Umezu teaches:
A mould (mold1) for moulding a component with one or more inserts (brackets 5), the mould comprising a mould body for defining in part the shape of the component (as seen in Figures 1 and 2 the part 1 has the needed shape), and at least one insert holder for holding an insert within the mould body (bolt 3), wherein each insert holder is movably supported such it can move relative to the mould body in a direction of 
Regarding claim 2, Umezu teaches:
Wherein that each insert holder comprises opposing receptors (the threaded portion of bolt 3) for engaging an insert (as seen in the Figures the threads engage the brackets 5)
Regarding claim 3, Umezu teaches:
Wherein that each receptor extends through an opening in the mould body (As seen in the Figures the bolt 3 extends through the mold body 1)
Regarding claim 6, Umezu teaches:
Wherein that the biasing means is also configured to oppose movement of each insert holder towards a second position in the direction of shrinkage (the spring 6 would naturally oppose such movement due to Newton’s 3rd Law of Motion (equal and opposite reactions).
Regarding claim 7, Umezu teaches:
Wherein that the biasing means comprises a spring-loaded pin (the bolt 3 with spring 6 is seen as a spring loaded pin)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umezu, in view of Chelchowski et al (U.S. PGPub 2004/0251687; herein Chelchowski).  Regarding claim 4, Umezu is silent to:
Wherein that a compressible sealing ring is provided between each receptor and its respective opening in the mould body
In the same field of fasteners Chelchowski teaches adding an o-ring, washer, or gasket to a threaded area (paragraph 0051 and Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the o-ring, washer, or gasket of Chelchowski in the threaded region of bolt 3 of Umezu, since it would provide a seal to prevent material from moving past (Chelchowski paragraph 0051).  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would understand from the art how to stop material movement in a threaded region using a gasket type structure.
Regarding claim 5:
Wherein that each receptor is supported and guided by a carrier which defines, in part at least the movement range of the receptor relative to the mould body
This structure is seen as the upper formwork 1c in Figure 2 of Umezu.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umezu, in view of Furuya et al (JP 2008-182833; with machine translation).  Regarding claims 8 and 9:
Umezu is silent to the claimed shape of the mold (that of a gas-insulated switchgear).  In the same field of endeavor Furuya teaches that gas-insulated switchgears can be molded in epoxy with a central conductor embedded therein (paragraphs 0012 and 0019)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the needed shape be what is desired by the user, using the mold of Umezu, since Furuya shows that that type of molding can be used to create such a product.  Additionally, it has been held that shape is a  matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, MPEP 2144.04 IV B.
Finally, since the claims are directed to an apparatus, the materials worked upon is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus.  In this instance the mold of Umezu is capable of using epoxy and aluminum, since Umezu anticipates the required structure of claim 1.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743